Title: From James Madison to Ebenezer H. Cummins, 26 December 1820
From: Madison, James
To: Cummins, Ebenezer H.


                
                    Decr. 26. 1820
                
                I have recd. Sir your favor of the 13th. with a copy of the American Edition of Baine’s Hist: of the late war, to which I have given a hasty perusal.
                The work does not bespeak historical talents of the highest order, but it is a respectable performance; and merited a republication here, by the degree of research & candor appearing on the face of it. That it contains

errors, some very gross ones you have well shewn by your remarks in the appendix. It was the more proper that corrections should accompany an American Edition, as they may reach the attention of the Author, and give to his respect for truth an oppy. of doing more justice to it in another Edition.
                Mr[s]. M. as well as my self, is much obliged by the kind wishes you express for us, and we offer a joint return of them with respect
                
                    J. M
                
            